This case comes from the district court of Carter county. The petition in error was filed herein on the 15th day of October, 1913.
On the 16th day of September, 1915, plaintiff in error filed its motion to strike the case from the assignment, and that it be allowed until the 1st day of November, 1915, to file its briefs. The case was submitted on the 20th day of September, 1915. It appears from the record that more than two years have elapsed since the case was filed in this court, and more than thirty days have passed since the date fixed for plaintiff in error to file briefs, and up to this time no briefs have been filed, and no excuse or reason given for failure to file the same.
On the 8th day of November, 1915, defendant in error filed its motion to dismiss the appeal, because of the failure of plaintiff in error to file briefs. Rule 7 of this court (38 Okla. vi, 137 P. ix) provides that in case of failure to file briefs within the time required under the rule the court may continue the cause, or reverse or affirm the judgment, in its discretion.
The judgment of the trial court should be affirmed.
By the Court: It is so ordered. *Page 614